DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-8 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming Foreign Priority to Foreign Applications CN202011341065.4 filed on 11/25/2020. The certified copies of papers required by 37 CFR 1.55 have been received.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (See claim 5) that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an earthquake disaster information obtaining module, a casualty assessment model determining module, an earthquake economic loss assessment model determining module, an earthquake disaster level assessment model establishing module, and an earthquake disaster level determining module” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Specification describes:
Paras 21-30 include a series of modules without any structure.

According to the Specification, the generic place holders could be by hardware, software, and/or any combination of hardware, software. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore, the limitations of Claim 5 listed above have invoked 112(f). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, “the specification fails to clearly link the structure or material to the claimed function,” due to the modules only being briefly disclosed at the end in paras 21-30. The claim is viewed as a lack of corresponding structure in relationship with the recited term “modules.”
Claims 6-8 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 5. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 has a number of limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraphs [21]-[30] states that embodiments may be entirely software, hardware, or some combination. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 6-8 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claim 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 5, the claim, when “taken as a whole,” is directed to the abstract idea of obtaining earthquake disaster information at an initial stage of an earthquake, wherein the earthquake disaster information comprises an earthquake magnitude, an epicentral intensity, a seismic intensity, an earthquake origin time, gross domestic product (GDP) per capita in an epicentral area, and a population density in a seismic area; determining a casualty assessment model based on the epicentral intensity as a core factor, the earthquake magnitude, the seismic intensity, the earthquake origin time, and the population density in the seismic area; determining an earthquake economic loss assessment model based on the earthquake magnitude, the seismic intensity, and the GDP per capita; establishing an earthquake disaster level assessment model based on the casualty assessment model and the earthquake economic loss assessment model and determining an earthquake disaster level based on the earthquake disaster level assessment model and initiating an emergency response based on the earthquake disaster level, wherein if the determined earthquake disaster level is above 6.5, a first-level response is initiated for a general disaster area, a relatively severely affected area, a severely affected area, and an extremely severely affected area, if the determined earthquake disaster level is between 5.5 and 6.5, a second-level response is initiated for the general disaster area, relatively severely affected area, and severely affected area; if the determined earthquake disaster level is between 4.5 and 5.5, a three-level response is initiated for the general disaster area and relatively severely affected area; if the determined earthquake disaster level is below 4.5, a four-level response is initiated for the general disaster area.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 5 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Dependent claims similarly recite: claims 2-4 and 6-8 fall within mathematical concepts-mathematical formulas or equations groupings of abstract ideas.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: “obtaining module, determining module, detem1ining module, establishing module, and determining module…… in claims 1 and 5.”
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, claims 1 and 5 are implying that “….…an earthquake disaster level determining module, configured to determine an earthquake disaster level based on the earthquake disaster level assessment model and initiate an emergency response based on the earthquake disaster level........……, etc.…” are executed in a computer and/or generic computer function merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1 and 5 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2-4 and 6-8 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 5 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 5 include various elements that are not directed to the abstract idea. These elements include obtaining module, determining module, detem1ining module, establishing module, and determining module.
Examiner asserts that modules/software do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In light of the Applicant’s spec., there are no computer elements and/or computer function to perform the algorithms. Thus, this step is no more than mere instructions to apply the exception on a generic computer.1 In addition, using a processing device to process data has been well-understood, routine, conventional activity in the industry for many years.2
Claims 2-4 and 6-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 5.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over “A Simplified Approach to Earthquake Risk in Mainland China” Qi-Fu Chen, Hongliang Mi, And Jing Huang - Pure appl. geophys. 162 (2005) 1255–1269 (hereinafter Huang), in view of Guatteri et al. (US Pub. No. 2007/0225917) (hereinafter Guatteri), and further in view of “Real-Time Loss Estimation as an Emergency Response Decision Support System: The Early Post-Earthquake Damage Assessment Tool (EPEDAT)” Ronald T. Eguchi, James D. Goltz, Hope A. Seligson, Paul J. Flores, Neil C. Blais, Thomas H. Heaton, and Edward Bortugno - Earthquake Spectra, Volume 13, No. 4, November 1997 (hereinafter Bortugno). 
Regarding claim 5, Huang, in view of Guatteri, and further in view of Bortugno discloses a system for earthquake disaster level assessment, comprising:
an earthquake disaster information, wherein the earthquake disaster information comprises an earthquake magnitude, an epicentral intensity, a seismic intensity, an earthquake origin time, GDP per capita in an epicentral area, and a population density in a seismic area (see Huang, page 1256, wherein a relationship for estimating the casualties from earthquakes is obtained statistically from the data of 1980–2000. Then we briefly demonstrate an alternative means of economic loss estimation based on a macroeconomic indicator (Gross Domestic Product) and population data; page 1260, wherein as shown in Figures. 2 and 4 and the Appendix, the numbers of people killed by smaller earthquakes, with magnitudes from 5.0 to 6.0 or more, are more likely to fluctuate within 0–10 by many other factors; page 1265, wherein the present analysis has assumed a single epicentral zone for the different intensities; abstract, wherein the casualties of earthquakes are strongly related to earthquake strength, occurrence time (day or night) and the distribution of population in the affected area; and pages 1261-1262, wherein GDP per capita in an epicentral area, and a population density in a seismic area);
a casually assessment model, configured to determine a casualty assessment model based on the epicentral intensity as a core factor, the earthquake magnitude, the seismic intensity, the earthquake origin time, and the population density in the seismic area (see Huang, pages 1256-1257, wherein seismic risk is defined as the expected degree of losses due to earthquakes and therefore the product of seismic hazard and vulnerability. Since the numbers of destructive earthquakes almost keep on a stable level in the world (http://neic.usgs.gov/neis/eqstats.html; ENGDAHL and VILLASENOR, 2002), the key factor increasing seismic risk is earthquake vulnerability. The data clearly show the increasing trend of casualties with magnitudes of destructive earthquakes (Fig. 2). As shown in Figure 1, for the earthquakes that occurred in different areas with different economic levels and medical conditions in mainland China, there are different statistical levels regarding injury severity. In the first instance, therefore, we only analyze the data on deaths; and page 1260, wherein by grouping the events by time of day, and combining the population density (D) and intensities I for events with intensity at least VIII at the epicenter, we can build up a series of relationships to estimate the number of people (N) killed by large earthquakes; abstract, wherein combined with information on population density and earthquake occurrence times, we use these data to give a further relationship between the loss of life and factors like population density, intensity and occurrence time of the earthquake);
an earthquake economic loss assessment model, configured to determine an earthquake economic loss assessment model based on the earthquake magnitude, the seismic intensity, and the GDP per capita (see Huang, page 1264, wherein the casualty and economic loss estimates are based on empirical relationships for earthquake magnitudes over 5.0 or intensities over VIII. The damage relationships obtained in this paper are still preliminary in nature. Better statistical relationships should be formulated with more earthquake loss reports from different site conditions, along with exact distribution of damage intensities, building conditions, impacted population, and local GDP data. The seismic strength was estimated from a large database of earthquakes and is unlikely to give rise to large error in the loss estimate. We are confident also that there is no major error from the population data because there is a regular census every year at the county level and a detailed census once every several years in mainland China. The largest error is therefore likely to arise from the damage relationships, which were derived empirically for earthquake magnitudes or epicenter intensities);
an earthquake disaster level assessment model, configured to establish an earthquake disaster level assessment model based on the casualty assessment model and the earthquake economic loss assessment model (see Huang, page 1265, wherein the method provides a standard means of estimating earthquake damages and enables assessment of earthquake risk with limited inventory data and at a modest cost. The data used are readily available, avoiding the painstaking procedure of collecting inventory data, and the method is suitable for use in rapidly developing areas, where values of structures and facilities, as well as indirect losses due to business interruption, can escalate in short periods of time. Also, since the population and macroeconomic data are regularly compiled by financial institutions, the earthquake risk estimates can be updated readily. The precision of the method is certainly limited by the accuracy of the population and macroeconomic data and the accuracy of the damage relations. The loss estimates are probably accurate to within an order of magnitude, which is comparable to the precision estimates of conventional methods; and page 1257, wherein the data clearly show the increasing trend of casualties with magnitudes of destructive earthquakes (Fig. 2). As shown in Figure 1, for the earthquakes that occurred in different areas with different economic levels and medical conditions in mainland China, there are different statistical levels regarding injury severity. In the first instance, therefore, we only analyze the data on deaths. By expressing the logarithm of the expected (average) number of deaths as a linear function of the magnitude of the earthquake, we can estimate the number of deaths (N) by least squares, as illustrated in Figure 3a, and summarized by the formula); and 
an earthquake disaster level, configured to determine an earthquake disaster level based on the earthquake disaster level assessment model (see Huang, pages 1261-1263, wherein referring hazard-exposure-loss relation based on the loss case data (CHEN et al., 2001). The upper curve and lower curve were obtained from the inventory studies, which represent the best and worst situations. The Mean Damage Factor (MDF) for different economic scales (Fig. 6) given by Chen et al. (2001) is adopted to represent the vulnerability f(I, GDP) in equation (6). The curves follow the general pattern from the traditional approach, and are bounded by two extreme curves based on traditional inventory studies; page 1265, wherein the method provides a standard means of estimating earthquake damages and enables assessment of earthquake risk with limited inventory data and at a modest cost. The data used are readily available, avoiding the painstaking procedure of collecting inventory data, and the method is suitable for use in rapidly developing areas, where values of structures and facilities, as well as indirect losses due to business interruption, can escalate in short periods of time. Also, since the population and macroeconomic data are regularly compiled by financial institutions, the earthquake risk estimates can be updated readily. The precision of the method is certainly limited by the accuracy of the population and macroeconomic data and the accuracy of the damage relations. The loss estimates are probably accurate to within an order of magnitude, which is comparable to the precision estimates of conventional methods).
Huang fails to explicitly disclose obtaining module, determining module, determining module, establishing module; and configured to obtain earthquake disaster information at an initial stage of an earthquake.
Analogous art Guatteri discloses obtaining module, determining module, determining module, establishing module configured to obtain earthquake disaster information at an initial stage of an earthquake (see Guatteri, Fig. 1 shows different modules; para [0044], wherein obtained by regression on a database of recorded earthquakes in the source zone of interest. 10a is the mean yearly number of earthquakes of magnitude greater than or equal to zero; and para [0048], wherein the generator module 14 generates a signal indicative of the characteristics of the earthquake events previously established. Depending on the application, the signal embodies a data set and/or a control signal, representing the established characteristics of the plurality of earthquake events included in the earthquake event set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Huang, regarding the simplified approach to earthquake risk, to have included obtaining module, determining module, determining module, establishing module configured to obtain earthquake disaster information at an initial stage of an earthquake because it would have improved the efficiency and quality of reducing risk should focus on vulnerable. Using the disaster information provision of Guatteri would improve the model predictions.
Huang fails to explicitly disclose initiate an emergency response based on the earthquake disaster level. 
Analogous art Bortugno discloses initiate an emergency response based on the earthquake disaster level (see Bortugno, page 829, wherein real-time loss estimation has strong potential to improve emergency response. By having near real-time damage information on the earthquake, emergency response officials can prioritize response and recovery efforts to focus on those areas impacted most by the earthquake. Initial
priorities can be established to coincide with areas of greatest shaking intensity or projected damage. In addition, damage projections can be used to estimate the level of resources required to support certain disaster assistance programs, e.g. temporary sheltering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Huang, regarding the simplified approach to earthquake risk, to have included initiate an emergency response based on the earthquake disaster level because it would have improved the efficiency and quality of reducing risk should focus on vulnerable. Using the real-time loss estimation as an emergency response decision support system of Bortugno would improve the model predictions.

Allowable Subject Matter
Claims 1-4 and 6-7 appear to be allowable if rewritten to overcome the 35 USC § 101, 35 USC § 112(a), and 35 USC § 112(b) rejections.
The prior art references most closely resembling the Applicant’s claimed invention “A Simplified Approach to Earthquake Risk in Mainland China” Qi-Fu Chen, Hongliang Mi, And Jing Huang - Pure appl. geophys. 162 (2005) 1255–1269 (hereinafter Huang), in view of Guatteri et al. (US Pub. No. 2007/0225917) (hereinafter Guatteri), and further in view of “Real-Time Loss Estimation as an Emergency Response Decision Support System: The Early Post-Earthquake Damage Assessment Tool (EPEDAT)” Ronald T. Eguchi, James D. Goltz, Hope A. Seligson, Paul J. Flores, Neil C. Blais, Thomas H. Heaton, and Edward Bortugno - Earthquake Spectra, Volume 13, No. 4, November 1997 (hereinafter Bortugno).   
1. A method for earthquake disaster level assessment, comprising:
obtaining earthquake disaster information at an initial stage of an earthquake, wherein the earthquake disaster information comprises an earthquake magnitude, an epicentral intensity, a seismic intensity, an earthquake origin time, gross domestic product (GDP) per capita in an epicentral area, and a population density in a seismic area;
determining a casualty assessment model based on the epicentral intensity as a core factor, the earthquake magnitude, the seismic intensity, the earthquake origin time, and the population density in the seismic area;
determining an earthquake economic loss assessment model based on the earthquake magnitude, the seismic intensity, and the GDP per capita;
establishing an earthquake disaster level assessment model based on the casualty assessment model and the earthquake economic loss assessment model and
determining an earthquake disaster level based on the earthquake disaster level assessment model and initiating an emergency response based on the earthquake disaster level,
wherein if the determined earthquake disaster level is above 6.5, a first-level response is initiated for a general disaster area, a relatively severely affected area, a severely affected area, and an extremely severely affected area, if the determined earthquake disaster level is between 5.5 and 6.5, a second-level response is initiated for the general disaster area, relatively severely affected area, and severely affected area; if the determined earthquake disaster level is between 4.5 and 5.5, a three-level response is initiated for the general disaster area and relatively severely affected area; if the determined earthquake disaster level is below 4.5, a four-level response is initiated for the general disaster area.
Huang et al. discloses a relationship for estimating the casualties from earthquakes is obtained statistically from the data of 1980–2000. Then we briefly demonstrate an alternative means of economic loss estimation based on a macroeconomic indicator (Gross Domestic Product) and population data; page 1260, wherein as shown in Figures. 2 and 4 and the Appendix, the numbers of people killed by smaller earthquakes, with magnitudes from 5.0 to 6.0 or more, are more likely to fluctuate within 0–10 by many other factors. The present analysis has assumed a single epicentral zone for the different intensities; abstract, wherein the casualties of earthquakes are strongly related to earthquake strength, occurrence time (day or night) and the distribution of population in the affected area. GDP per capita in an epicentral area, and a population density in a seismic area. Referring hazard-exposure-loss relation based on the loss case data (CHEN et al., 2001). The upper curve and lower curve were obtained from the inventory studies, which represent the best and worst situations. The Mean Damage Factor (MDF) for different economic scales (Fig. 6) given by Chen et al. (2001) is adopted to represent the vulnerability f(I, GDP) in equation (6). The curves follow the general pattern from the traditional approach, and are bounded by two extreme curves based on traditional inventory studies. The method provides a standard means of estimating earthquake damages and enables assessment of earthquake risk with limited inventory data and at a modest cost. The data used are readily available, avoiding the painstaking procedure of collecting inventory data, and the method is suitable for use in rapidly developing areas, where values of structures and facilities, as well as indirect losses due to business interruption, can escalate in short periods of time. Also, since the population and macroeconomic data are regularly compiled by financial institutions, the earthquake risk estimates can be updated readily. The precision of the method is certainly limited by the accuracy of the population and macroeconomic data and the accuracy of the damage relations. The loss estimates are probably accurate to within an order of magnitude, which is comparable to the precision estimates of conventional methods (See pages 1256-1265).
However, Huang does not explicitly disclose obtaining module, determining module, determining module, establishing module; and configured to obtain earthquake disaster information at an initial stage of an earthquake; initiate an emergency response based on the earthquake disaster level; and wherein if the determined earthquake disaster level is above 6.5, a first-level response is initiated for a general disaster area, a relatively severely affected area, a severely affected area, and an extremely severely affected area, if the determined earthquake disaster level is between 5.5 and 6.5, a second-level response is initiated for the general disaster area, relatively severely affected area, and severely affected area; if the determined earthquake disaster level is between 4.5 and 5.5, a three-level response is initiated for the general disaster area and relatively severely affected area; if the determined earthquake disaster level is below 4.5, a four-level response is initiated for the general disaster area.
Moreover, neither Huang et al., Guatteri et al., nor Bortugno et al. disclose wherein if the determined earthquake disaster level is above 6.5, a first-level response is initiated for a general disaster area, a relatively severely affected area, a severely affected area, and an extremely severely affected area, if the determined earthquake disaster level is between 5.5 and 6.5, a second-level response is initiated for the general disaster area, relatively severely affected area, and severely affected area; if the determined earthquake disaster level is between 4.5 and 5.5, a three-level response is initiated for the general disaster area and relatively severely affected area; if the determined earthquake disaster level is below 4.5, a four-level response is initiated for the general disaster area. 
Guatteri et al discloses Fig. 1 shows different modules; obtained by regression on a database of recorded earthquakes in the source zone of interest. 10a is the mean yearly number of earthquakes of magnitude greater than or equal to zero. The generator module 14 generates a signal indicative of the characteristics of the earthquake events previously established. Depending on the application, the signal embodies a data set and/or a control signal, representing the established characteristics of the plurality of earthquake events included in the earthquake event set. (see Guatteri, Fig. 1 and paras [0044] and [0048]).
Bortugno et al. disclose real-time loss estimation has strong potential to improve emergency response. By having near real-time damage information on the earthquake, emergency response officials can prioritize response and recovery efforts to focus on those areas impacted most by the earthquake. Initial priorities can be established to coincide with areas of greatest shaking intensity or projected damage. In addition, damage projections can be used to estimate the level of resources required to support certain disaster assistance programs, e.g. temporary sheltering (see page 829).
Moreover, since the specific combination of claim elements wherein if the determined earthquake disaster level is above 6.5, a first-level response is initiated for a general disaster area, a relatively severely affected area, a severely affected area, and an extremely severely affected area, if the determined earthquake disaster level is between 5.5 and 6.5, a second-level response is initiated for the general disaster area, relatively severely affected area, and severely affected area; if the determined earthquake disaster level is between 4.5 and 5.5, a three-level response is initiated for the general disaster area and relatively severely affected area; if the determined earthquake disaster level is below 4.5, a four-level response is initiated for the general disaster area recited in claim 1 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the aforementioned features not taught by the cited prior art, would be the result of impermissible hindsight reconstruction. Accordingly, a combination of Huang et al., Guatteri et al., and Bortugno et al., and/or any other additional reference(s) would be improper to teach the claimed invention.
While the teachings of Huang et al., Guatteri et al., and Bortugno et al. separately address different parts of the claimed invention, these teachings would not be combinable by one of ordinary skill in the art at the time of the invention with a reasonable expectation of success to provide a predictable combination that would render the claimed invention obvious. Thus, the novelty of the claimed invention is in the combination of limitations rather than any single limitation. 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Pub No. 2006/0242154; US Pub No. 2021/0318455; US Pub No. 2020/0175439; US Pub No. 2012/0231727; US Pub No. 2007/0144242; US Pub No. 2011/0270793; US Pub No. 2014/0324351; US Pat No. 5,490,062).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        7/7/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        2 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.